Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al. (JP2009204895A), hereinafter Koide, as evidenced by Azuma et al. (JP2017181976A), hereinafter Azuma.
Regarding claims 1 and 2, Koide teaches a photosensitive resin composition (Example 7; Table 1) for an organic EL element barrier rib (liquid crystal display element black matrix; Page 2, Para. 1 and 3; see Page 8, Para. 2 of Azuma) comprising: (A) a binder resin (B-5, Table 1; and B-3 (Page 11, Para. 5), part of bk1 (Table 1), see Page 12, Para. 3); (B) a phenolic hydroxyl group containing compound (E-1, Table 1; see Page 12 Para. 9) having a molecular weight of 260 to 4,000 (424; see E-1 in page 12 Para. 9) and a phenolic hydroxyl group equivalent of 80 to 155 (424/3 = 147; see E-1 in page 12 Para. 9); (C) a radiation sensitive compound (D-3; Table 1); and (D) a colorant selected from the group consisting of black dyes and black pigments (bk1, Table 1; carbon black, Page 12, Para 3).
Regarding claims 4, 7, and 8, Koide further teaches that the contents (by mass) of components (A), (B), (C), and (D) are as follows: (A) - 9 parts (5 parts of B-1 (Table 1) and 4 parts of B-3 in bk1 (Table 1; see Page 12, Para. 3)); (B) - 0.1 parts (E-1; Table 1); (C) - 3 parts (D-3; Table 1); and (D) - 20 parts (20 parts of carbon black in bk1 (Table 1; see Page 12, Para. 3). Thus, the total content of (A), (B), (C), and (D) is 9 + 0.1 + 3 + 20 = 32.1 parts. Therefore relative to 100 parts by mass of the total of (A), (B), (C), and (D), the contents of (B), (C), and (D) are as follows: (B) - 0.3 parts by mass (0.1 * (100/32.1) = 0.3); (C) - 9.3 parts by mass (3 * (100/32.1) = 9.3); and (D) - 62.3 parts by mass (20 * (100/32.1) = 62.3)). All of these values are within the respective claimed ranges.
Regarding claims 6, 10, and 11, Koide further teaches that the binder resin (A) (B-5, Table 1; and B-3, Page 11, Para. 5) comprises (d) an aqueous alkaline solution soluble copolymer (B-4; Page 11, Para. 7) of a polymerizable monomer having an alkali-soluble functional group (methacrylic acid; Page 11, Para. 7) and an additional polymerizable monomer (acenaphthylene, benzyl methacrylate, and glycerol monomethacrylate; Page 11, Para. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP2009204895A), hereinafter Koide, as applied to claims 1-2, 4, 6-8, and 10-11 above.
Regarding claim 3, Koide does not teach that the phenolic hydroxyl group containing compound (B) (E-1, Table 1) is at least one of the group of the instant claim. Rather, Koide teaches that the phenolic hydroxyl group containing compound (B) (E-1, Table 1) is 4,4 ′-[1- [4- [1- [4-hydroxyphenyl] -1-methylethyl] phenyl] ethylidene] bisphenol (Page 12, Para. 9). However, compound E-1 and Example 7 are merely example embodiments, and the invention of Koide is not limited to such (Page 11, Para. 2). Koide further teaches that tris(4- hydroxyphenyl)methane and 1,1,1 -tris(4-hydroxyphenyl)ethane are alternatives to 4,4 ′-[1- [4- [1- [4-hydroxyphenyl] -1-methylethyl] phenyl] ethylidene] bisphenol in the capacity of the phenolic compound (E) (Page 9, Para. 4, 6 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the 4,4 ′-[1- [4- [1- [4-hydroxyphenyl] -1-methylethyl] phenyl] ethylidene] bisphenol in example compound 7 of Koide with tris(4- hydroxyphenyl)methane or 1,1,1 -tris(4-hydroxyphenyl)ethane as the phenolic compound (E). Koide teaches these compounds as alternatives, one of ordinary skill would reasonably expect this substitution to produce similarly functioning results.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (JP2009204895A), hereinafter Koide, as applied to claims 1-2, 4, 6-8, and 10-11 above, and further in view of Azuma et al. (JP2017181976A), hereinafter Azuma.
Regarding claims 12 and 13, Koide does not teach an organic EL element comprising a cured product of the photosensitive resin composition according to claim 1. Rather, Koide teaches a liquid crystal element black matrix comprising a cured product of the photosensitive resin composition according to claim 1 (Page 11, Para. 1).
Azuma teaches that it is known to use a photosensitive resin composition for a light shielding film to form a black matrix in a liquid crystal display and to form a partition material to separate organic EL pixels (i.e. a barrier rib) (Page 8, Para. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition of Koide to form a partition material for separating organic EL pixels (i.e. an organic EL element barrier rib) rather than for forming a liquid crystal element black matrix, per the teachings of Azuma. Azuma establishes these applications as art recognized alternatives; thus, one of ordinary skill would have a reasonable expectation of success for the use of the composition of Koide as an organic EL element barrier rib.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Furue et al. (WO2017069172A1) (English equivalent U.S. 2018/0253003 A1 used for citations), hereinafter Furue, in view of Koide et al. (JP2009204895A), hereinafter Koide.
Regarding claim 1, Furue teaches a photosensitive resin composition for an organic  EL element barrier rib (see [0001]) comprising: (A) a binder resin; (C) a radiation sensitive compound; and (D) a colorant selected from the group consisting of black dyes and black pigments ([0010]). Furue does not further teach the composition comprising (B) a phenolic hydroxyl group-containing compound. However, Furue does teach that the composition may further contain additives ([0120]). Koide further teaches that it is known that, in OLED barrier rib material, it is desirable to have a darker color when downsizing for good visibility ([0003]).
Koide teaches a known photosensitive resin composition for a black matrix comprising: (A) a binder resin; (B) a phenolic hydroxyl group-containing compound; (C) a radiation sensitive compound; and (D) a colorant selected from the group consisting of black dyes and black pigments (abstract). Koide further teaches that, in a black matrix material (analogous to the barrier rib material of Furue), it is desirable to have better color when downsizing; this is conventionally done by increasing the colorant content in the composition (Page 2, Para. 3). However, Koide also teaches a known issue wherein high colorant contents can cause light diffraction during exposure, leading to altered exposure dimensions compared to the intended pattern (Page 2, Para. 4). Koide further teaches that this issue can be solved through the inclusion of a specific phenolic compound in the colored composition (Page 2, Para. 6), producing excellent pattern shape, even when the content of the colorant is high (Page 2, Para. 5). Koide further teaches that the phenolic compound (see Page 9, Para. 5-11; Tri (p-hydroxyphenyl) methane used as example for calculation purposes) may have a molecular weight of 260 to 5,000 (292) and a phenolic hydroxyl group equivalent of 80 to 155 (97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Furue by further including a specific phenolic compound of Koide, such as Tri (p-hydroxyphenyl) methane, per the teachings of Koide. Such a modification would enable the use of high colorant contents, and therefore good visibility, in smaller OLED elements while still maintaining good pattern shape by reducing light diffraction caused during exposure.
Regarding claim 2, Koide further teaches that the molecular weight of the phenolic hydroxyl group-containing compound (B) (Tri (p-hydroxyphenyl) methane; Page 9, Para. 6) is 270 to 4,000 (292).
Regarding claim 3, Koide further teaches that the phenolic hydroxyl group-containing compound (B) is at least one selected from the group consisting of tris(4- hydroxyphenyl)methane and 1,1,1 -tris(4-hydroxyphenyl)ethane (Page 9, Para. 6).
Regarding claims 4, 7, and 8, Furue teaches the contents (by mass) of (A), (C), and (D) as follows: 40 to 85 parts of (A), 5 to 45 parts of (C), and 0.1 to 50 parts of (D), all based on 100 parts of the total of (A), (C), and (D) ([0012] of Furue). Koide teaches the content of (B) (element E of Koide, now modified into Furue) to be 1 to 3 parts by mass based on 100 parts of the alkali-soluble resin (Page 9, Para. 12 of Koide; analogous to instant element (A)).
At this same proportion, the phenolic compound (B) as modified into the composition of Furue would have a content (by mass) of 0.4 to 2.55 parts of (B) based on 100 parts of (A), (C), and (D). [(1/100)*40 = 0.4; (1/100)*85 = 0.85; (3/100)*40 = 1.2; (3/100)*85 = 2.55] Thus, the total content of (A), (B), (C), and (D), would be 100.4 to 102.55 parts relative to 100 parts of (A), (C), and (D).
Thus, the contents (by mass) of (A), (B), (C), and (D) are as follows: 39.1 to 84.7 parts of (A); 0.390 to 2.49 parts of (B); 4.88 to 44.8 parts of (C); and 0.098 to 49.8 parts of (D), based on 100 parts of the total of (A), (B), (C), and (D). [ABCD content = ACD content / (1.004 to 1.0255)] The content range of (B) is wholly within the claimed range of instant claim 4. The content range of (C) overlaps with the claimed range of instant claim 8 for the values of 5 to 44.8 parts. The content range of (D) overlaps with the claimed range of instant claim 7 for the values of 1 to 49.8 parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the content values of the quinone diazide (instant element (C)) and the black dye (instant element (D)) of the composition of Furue modified by Koide to be within the ranges of 5 to 44.8 parts by mass of (C) and 1 to 49.8 parts by mass of (D) with respect to 100 parts by mass of the total of (A), (B), (C), and (D). [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Regarding claim 5, Furue further teaches that the radiation sensitive compound (C) is a quinone diazide compound ([0010]).
Regarding claim 6, Furue further teaches that the binder resin (A) has an alkali-soluble functional group ([0014]).
Regarding claim 9, Furue does not teach specific limitations regarding optical density. However, Furue does teach that a high light shielding functionality ([0007]) and a low light transmittance (such as less than 50%, [0187]) is desirable. Since Optical density is proportional to the negative of the log of transmittance (OD = -Log10(T)), a low transmittance would correspond to a high optical density.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find an optimal range for the condition of a high optical density, such as at least 0.5 per micron of film thickness. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 (II) (A))
Regarding claims 10 and 11, Furue further teaches that he binder resin (A) comprises at least one selected from the group consisting of (a), (b), (c), and (d) of the instant claims ([0015]-[0022]).
Regarding claim 12, Furue further teaches an organic EL, element barrier rib comprising a cured product of the photosensitive resin composition according to instant claim 1 ([0036]).
Regarding claim 13, Furue further teaches an organic EL element comprising a cured product of the photosensitive resin composition according to instant claim 1 ([0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737        

/PETER L VAJDA/         Primary Examiner, Art Unit 1737         
03/26/2022